241 F.2d 126
Louis Estanislao VELASQUEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 150.
Docket 24191.
United States Court of Appeals Second Circuit.
Argued January 23, 1957.
Decided February 11, 1957.

Saul S. Berzin, New York City (Edward L. Dubroff, Brooklyn, N. Y., of counsel), for petitioner-appellant.
Paul W. Williams, U. S. Atty., New York City (Charles J. Hartenstine, Jr., Sp. Asst. U. S. Atty., and George M. Vetter, Jr., Asst. U. S. Atty., New York City, of counsel), for respondent-appellee.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Bicks, D.C.S.D.N.Y., 139 F.Supp. 790.


2
United States v. Bazan, 1955, 97 U.S. App.D.C. 108, 228 F.2d 455, is not inconsistent with this result. Velasquez applied for exemption on grounds of alienage. His classification upon his request was changed from that of a registrant who had attained his 38th birthday to that of a neutral alien who had filed for relief from military service. In Bazan the court found that there was no evidence in the record before it to support a legal conclusion that Bazan was relieved from military service because of alienage. Here the record before us is explicit.